FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of April 19, 2016, is
entered into by and among White Oak Global Advisors, LLC, a Delaware limited
liability company, as Agent (“Agent”), the Lenders party hereto comprising each
of the Lenders under the Loan Agreement referred to below (each, “Lender” and
collectively, “Lenders”), and Hansen Medical, Inc., a Delaware corporation
(“Borrower”), with reference to the following facts:

R E C I T A L S

A. Agent, Lenders and Borrower are parties to an Amended and Restated Loan and
Security Agreement, dated as of August 23, 2013 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time,
including to the extent applicable, as amended and modified by this Amendment,
the “Loan Agreement”) and other Loan Documents, pursuant to which Lenders have
provided Borrower a senior-secured term loan credit facility in the aggregate
original principal amount of $33,000,000.

B. The Specified Events of Default have occurred and are continuing or with the
passage of time will occur.

C. Borrower requests that Agent and Lenders (i) forbear from exercising their
rights and remedies in respect of the Specified Events of Default, and
(ii) consent to the below defined Announced Transaction, each of which Agent and
Lenders are willing to agree to pursuant to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, the parties hereto, intending to be legally bound,
hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. Capitalized terms used but not defined herein have the
respective meanings ascribed to such terms in the Loan Agreement. In addition,
as used herein, the following terms shall have the following meanings.

(a) “Agreement” has the meaning ascribed to such term in the preamble of this
Agreement.

(b) “Announced Transaction” means a merger transaction with respect to the sale
of the equity of Borrower, for which the definitive documents shall include an
affirmative obligation to repay the Obligations in full.

(c) “Announced Transaction Closing Date” is the Forbearance Termination Date.

(d) “Announced Transaction Default” means either: (i) at any time, Borrower
ceases or suspends the diligent and active pursuit of the Announced Transaction,
or (ii) at any time, facts exist that would make Borrower unable or prevent
Borrower from consummating the Announced Transaction on or prior to the
Forbearance Expiration Date.

(e) “Blocked Account” means the deposit account maintained by Borrower at
Silicon Valley Bank, Account No. 3301035597, which deposit account is subject to
a Deposit Account Control Agreement, dated as of August 23, 2013, among Debtor,
Agent and Silicon Valley Bank.

(f) “Claims” have the meaning ascribed to such term in Section 4.3(a) of this
Agreement.

(g) “Credit Extensions” mean, collectively and each individually, any loans,
advances, extensions of credit, or any other financial accommodation by any
Agent or Lender to, on behalf of, or for the benefit of Borrower as permitted
under the Loan Agreement, including without limitation protective advances, or
otherwise.

(h) “Forbearance” means Agent and each Lender’s agreement to forbear from
exercising Lenders’ Default Rights and Remedies in respect of the Specified
Events of Default; provided, however, this Forbearance does not include or
restrict the Lenders’ Exercised Rights and Remedies.

(i) “Forbearance Conditions Precedent” mean, collectively and each individually,
the conditions set forth in Section 6.1 of this Agreement.

(j) “Forbearance Effective Date” means the date on which all of the Forbearance
Conditions Precedent have been satisfied (or expressly waived by Agent in
writing in their sole discretion).

(k) “Forbearance Expiration Date” means August 17, 2016.

(l) “Forbearance Period” means the period from the Forbearance Effective Date
through the Forbearance Termination Date.

(m) “Forbearance Prepayment” means the payment by Borrower to Agent, for the
benefit of Agent and Lenders, in the amount of $5,000,000, which payment is to
be made from the funds held in the Blocked Account and which payment is to
constitute a prepayment of the Term Loan under Section 2.2(b)(ii) of the Loan
Agreement and shall be applied to reduce the Obligations, including the
applicable Make Whole Amount, as provided in that section.

(n) “Forbearance Termination Date” means the earliest to occur of (i) the
Forbearance Expiration Date, (ii) the date on which Borrower breaches or is in
default of any of the covenants and agreements in this Agreement, including
without limitation, an Announced Transaction Default, (iii) the date on which a
breach, Default or Event of Default under the Loan Agreement or a breach,
default or event of default under any other Loan Document, other than the
Specified Events of Default, occurs, (iv) the date that any Lien purported to be
in favor of Agent, for the benefit of Agent and Lenders, with respect to the
Collateral ceases to be in full force and effect, and (v) the date on which
Borrower takes an act that has the effect or consequence of denying,
disaffirming or challenging the Obligations, Liens in favor of Agent or any
Lender, any Loan Document, any Lenders’ Default Right and Remedy, or any other
right, remedy, protection, benefit, interest or priority in favor of Agent or
any Lender.

(o) “Lenders’ Default Rights and Remedies” mean, collectively, Agent and
Lenders’ available rights and remedies under the Loan Agreement or any other
Loan Documents, at law or in equity, upon the occurrence of a breach, default or
event of default under one or more of the Loan Documents.

(p) “Lenders’ Exercised Rights and Remedies” mean Agent and Lenders’ right to
charge interest at the rate applicable after the occurrence of an Event of
Default effective and commencing upon the first occurrence of the Specified
Events of Default.

(q) “Loan Agreement” has the meaning ascribed to such term in the recitals of
this Agreement.

(r) “Loan Documents” means, collectively and each individually, the “Loan
Documents” as defined in the Loan Agreement, this Agreement, and any and all
other agreements, documents or instruments executed in connection therewith and
herewith, each and all as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time.

(s) “Obligor(s)” means, collectively and each individually, Borrower and all
other obligors who are obligated or liable for payment and satisfaction of the
Obligations owed to Agent or any Lender.

(t) “Professional Fees” mean the fees and costs charged by or owed to attorneys,
consultants, accountants, appraisers, professionals, agents and other service
providers incurred by Agent or any Lender.

(u) “Releasee(s)” has the meaning ascribed to such term in Section 4.3(a) of
this Agreement.

(v) “Releasor(s)” has the meaning ascribed to such term in Section 4.3(a) of
this Agreement.

(w) “Specified Events of Default” mean the Events of Default as set forth on
Schedule 1.1(w).

SECTION 2. ACKNOWLEDGMENTS

2.1 Acknowledgments. Borrower acknowledges, confirms, reaffirms, ratifies,
approves and agrees to each of the following:

(a) Obligations. All Obligations, including the principal indebtedness, interest
at either the rate in effect before or after a default (as applicable), fees,
costs, expenses and other charges, including without limitation Professional
Fees, now or hereafter payable by Borrower to Agent or Lenders pursuant to the
Loan Agreement and the other Loan Documents (a) are unconditionally due and
owing by Borrower to Agent and Lenders, without offset, recoupment, defense or
counterclaim, under contract, at law or in equity, of any kind, nature or
description, (b) are immediately due and payable to Agent and Lenders, in full,
in cash, (c) are subject to full and complete payment upon demand by Agent, and
(d) upon the first occurrence of the Specified Events of Default, Agent and
Lenders had and have the present right to declare the Obligations to be
immediately due and payable under the terms of the Loan Agreement and the other
Loan Documents and to exercise any or all of its Lenders’ Default Rights and
Remedies.

(b) Amount of Obligations. As of April 19, 2016, the Obligations owed by
Borrower to Agent and Lenders are not less than the amount of $34,560,768.34
plus additional accrued and unpaid interest, expenses (including Professional
Fees), Make Whole Amounts, fees and other charges due and chargeable under the
Loan Documents.

(c) Security Interests. Agent, for the benefit of Agent and the Lenders, has and
continues to have a valid, enforceable, perfected and unavoidable first-priority
Lien (subject to Permitted Liens) in and on the Collateral and all other
collateral granted to Agent and Lenders pursuant to the Loan Documents or
otherwise granted to or held by Agent and Lenders.

(d) Loan Documents. (a) The Loan Agreement and each of the other Loan Documents
to which Borrower is a party have been duly executed and delivered by Borrower
to Agent or any Lender, and each such document is in full force and effect as of
the date hereof, (b) the agreements and obligations of Borrower under the Loan
Agreement, the other Loan Documents, and this Agreement constitute legal, valid
and binding obligations and agreements of Borrower, enforceable against Borrower
in accordance with their respective terms, and Borrower has no valid defense to
the enforcement of the Loan Documents, or this Agreement, and (c) Agent and each
Lender is entitled to assert, enforce and exercise the rights, remedies,
benefits and protections provided in the Loan Agreement, the other Loan
Documents, at law and in equity, including without limitation the Lenders’
Default Rights and Remedies.

(e) Defaults. Each of the Specified Events of Default (i) has occurred and
continues or with the passage of time will or is expected to occur,
(ii) constitutes an Event of Default under the Loan Agreement and the other Loan
Documents, (iii) is material and accurate, (iv) entitles Agent and each Lender,
without further notice or act, to enforce and exercise Lenders’ Default Rights
and Remedies, and (v) has not been waived by Agent or Lenders, in whole or in
part, at any time, or by virtue of this Agreement or the transactions
contemplated hereby.

(f) Agent and Lenders’ Performance. Agent and each Lender (a) has fully
performed all of the obligations that Agent and each Lender is required to
perform under the Loan Agreement and the other Loan Documents, (b) has no
obligation to make any Credit Extensions or provide other financial
accommodation to, on behalf of, or for the benefit of Borrower under the Loan
Agreement or any other Loan Document, at law or in equity, (c) has no obligation
to forbear from enforcing or exercising its available Lenders’ Default Rights
and Remedies or to extend the Forbearance Period beyond the date set forth in
this Agreement, (d) has not represented that any Lender will make any further
Credit Extensions to or for the benefit of Borrower, (e) may, at its option and
in its sole and absolute discretion, agree to may make Credit Extensions
notwithstanding the Specified Events of Default, (f) has complied and performed
with all notice requirements contained in the Loan Agreement and other Loan
Documents in connection with the Specified Events of Default, and the exercise
of any right or remedy with respect thereto (or, by virtue of this Agreement, is
deemed to have complied with any and all such notice requirements), without
exception, and (g) has exercised and has taken all acts necessary to effectively
exercise the Lenders’ Exercised Rights and Remedies.

SECTION 3. FORBEARANCE TERMS – AGENT AND LENDERS

3.1 Forbearance. In reliance upon the representations, warranties, covenants and
agreements of Borrower in this Agreement, and subject to the terms and
conditions of this Agreement, including satisfaction of the Forbearance
Conditions Precedent, and any documents or instruments executed in connection
herewith, Agent, on behalf of Agent and Lenders, agrees to the Forbearance
during the Forbearance Period.

3.2 Forbearance Termination. On the Forbearance Termination Date, the
Forbearance pursuant to this Agreement terminates automatically and without any
further action or notice by Agent, any Lender or any other party, and be of no
further force and effect, at which time Agent and Lenders are entitled
immediately to exercise any and all Lenders’ Default Rights and Remedies,
including without limitation, exercising rights with respect to and foreclosing
upon all or any portion of the Collateral and restricting or prohibiting the use
of or offsetting, deducting and applying any funds in the Blocked Account, at
Agent’s sole and absolute option, timing and discretion.

3.3 Reservation of Rights. Notwithstanding the Forbearance or Agent and Lenders’
execution of this Agreement, or any delay by Agent or any Lender with respect to
the exercise of any Lenders’ Default Rights and Remedies, Agent and Lenders have
not waived, and by this Agreement, is not waiving, and otherwise expressly
reserves:

(a) The Specified Events of Default and any other breach, Default, Event of
Default under the Loan Agreement or any breach, default or event of default
under any other Loan Document that may exist or be continuing on the date hereof
or that may occur after the date hereof (whether the same or similar to the
Specified Events of Default or otherwise);

(b) Lenders’ Default Rights and Remedies and the exercise or enforcement of any
of Lenders’ Default Rights and Remedies, whether immediately or at any time, at
Agent and Lenders’ option and sole and absolute discretion, with respect to any
beach, default or Event of Default under the Loan Agreement or breach, default
or event of default under any other Loan Document, whether known or unknown to
Agent or any Lender, that has occurred or may occur in the future; and

(c) The Obligations and the existence, extent, validity, priority of any Lien in
favor of Agent, for the benefit of Agent and Lenders.

3.4 No Course of Conduct. This Agreement and the Forbearance contemplated hereby
are not intended and are not to be construed as establishing a custom or a
course of dealing or conduct between Borrower, any other Obligor, on the one
hand, and Agent and Lenders, on the other hand.

3.5 Consent to Announced Transactions. Upon the Forbearance Effective Date,
Agent and Lenders hereby consent to the Announced Transaction and waive the
covenants in Sections 7.2 and 7.3 of the Loan Agreement with respect to the
Announced Transaction.

SECTION 4. FORBEARANCE COVENANTS.

4.1 Forbearance Covenants – Borrower. In addition to and without limiting the
terms, conditions, covenants and obligations of Borrower pursuant to the Loan
Documents, Borrower covenants and agrees as follows:

(a) Forbearance Payments. Borrower shall pay to Agent the following payments on
account of the Obligations owed by Borrower to Agent and Lenders:

(i) Within one Business Day after the date Borrower executes this Agreement,
Borrower shall pay to Agent, for the benefit of Agent and Lenders, the
Forbearance Prepayment from the funds held in the Blocked Account, and

(ii) On or before the Forbearance Expiration Date, the amount equal to the
balance of all remaining Obligations (including all applicable Make Whole
Amounts) owed by Borrower to Agent and Lenders at that time.

(b) Announced Transaction. At all times, Borrower shall diligently pursue the
Announced Transaction, and (ii) on or before the Announced Transaction Closing
Date, (A) consummate the Announced Transaction and (B) pay and satisfy all
Obligations owed by Borrower to Agent and Lenders in full in cash on or before
the Announced Transaction Closing Date.

(c) Announced Transaction Reporting. At such times as reasonably requested by
Agent, but not less than once each week, representatives of Borrower shall
participate in a conference call with representatives of Agent to advise of the
status of efforts relating to the Announced Transaction.

4.2 Tolling. Borrower covenants and agrees that the running of all statutes of
limitation and the doctrine of laches applicable to all claims or causes of
action that Agent or any Lender may be entitled to assert, take or bring with
respect to the Lenders’ Default Rights and Remedies, are, to the fullest extent
permitted by law, tolled and suspended during the Forbearance Period.

4.3 Release.

(a) In consideration of the agreements of Agent, on behalf of Agent and Lenders,
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns and its present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Borrower and all such other persons
being hereinafter referred to collectively as “Releasors” and individually as a
“Releasor”), hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent and each Lender, and each of their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, and
each Lender and all such other persons being hereinafter referred to
collectively as “Releasees” and individually as a “Releasee”), of and from all
demands, actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Releasors may now or hereafter own, hold, have or claim
to have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever that arises at any time on or
before the day and date of this Agreement for or on account of, or in relation
to, or in any way in connection with any of the Loan Agreement or any of the
other Loan Documents or transactions thereunder or related thereto or hereunder.

(b) It is the intention of Borrower that this Agreement and the release set
forth above shall constitute a full and final accord and satisfaction of all
claims that Releasors may have or hereafter be deemed to have against Releasees
as set forth herein. In furtherance of this intention, Borrower, on behalf of
itself and each other Releasor, expressly waives any statutory or common law
provision that would otherwise prevent the release set forth above from
extending to claims that are not currently known or suspected to exist in any
Releasor’s favor at the time of executing this Agreement and which, if known by
Releasors, might have materially affected the agreement as provided for
hereunder. Borrower, on behalf of itself and each other Releasor, acknowledges
that it is familiar with section 1542 of California Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Borrower, on behalf of itself and each other Releasor, waives and releases any
rights or benefits that it may have under section 1542 to the full extent that
it may lawfully waive such rights and benefits, and Borrower, on behalf of
itself and each other Releasor, acknowledges that it understands the
significance and consequences of the waiver of the provisions of section 1542
and that it has been advised by its attorney as to the significance and
consequences of this waiver.

(c) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding that may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(d) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

(e) Borrower, on behalf of itself and its successors, assigns and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by Borrower pursuant to
Section 4.3(a) of this Agreement. If Borrower or any of its successors, assigns
or other legal representations violates the foregoing covenant, Borrower, for
itself and each other Releasor, agrees to pay, in addition to such other damages
as any Releasee may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any Releasee as a result of such violation.

SECTION 5. REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties. Borrower represents and warrants to Agent
and Lenders as follows:

(a) Existence. Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation or
incorporation, as the case may be;

(b) Authority. Borrower has the power and authority to execute, deliver and
perform its obligations under this Agreement;

(c) Authorization. Borrower’s execution, delivery and performance of this
Agreement has been duly authorized by all necessary corporate action and does
not and will not require any registration with, consent or approval of, notice
to or action by, any Person, other than those that have been made or obtained
and are in full force and effect;

(d) Binding Obligation This Agreement constitutes Borrower’s legal, valid and
binding obligation enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law);

(e) No Further Default. Both immediately prior to giving effect hereto and
immediately thereafter, no Default or Event of Default other than the Specified
Events of Default has occurred and is continuing under the Loan Agreement or the
other Loan Documents or would result from this Agreement becoming effective in
accordance with its terms;

(f) Representation. Other than any representation or warranty that would be
untrue solely as a result of the existence of a Specified Event of Default, all
of the representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (or in all
respects, to the extent such representation and warranty is already qualified by
materiality or other similar qualifier) as of the date hereof, except to the
extent made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects (or in all respects, to
the extent such representation and warranty is already qualified by materiality
or other similar qualifier) as of such date; and

(g) Further Events of Default. It shall constitute an immediate Event of Default
if any acknowledgement, covenant or other agreement made herein is untrue or
incorrect in any respect as of the date when made, deemed made or required to be
satisfied, as applicable.

SECTION 6. CONDITIONS TO EFFECTIVENESS OF THE FORBEARANCE

6.1 Forbearance Conditions. The effectiveness of the Forbearance as provided in
Section 3.1 of this Agreement is subject to performance, satisfaction and
occurrence of the following:

(a) Agent has received this Agreement, duly executed and delivered by Borrower,
and

(b) Agent has received, for the benefit of the Lenders in accordance with their
Pro Rata Shares of the Term Loan, a forbearance fee equal to One Hundred Fifty
Thousand Dollars ($150,000.00), which fee is fully earned on the Forbearance
Effective Date and, once paid, will be non-refundable for any reason whatsoever.

SECTION 7. PROVISIONS OF GENERAL APPLICATION

7.1 Effect of this Agreement. Except as and limited to the extent provided in
this Agreement, no other changes or modifications to the Loan Agreement or any
other Loan Document are intended or implied. In all respects the Loan Agreement
and all other Loan Documents remain in full force and effect and are ratified,
restated and confirmed by Borrower as of the effective date hereof. To the
extent of conflict between the terms of this Agreement and the other Loan
Documents, the terms of this Agreement control.

7.2 Expenses of Agent and Lenders. Borrower absolutely and unconditionally
agrees to pay to Agent and each Lender, on demand by Agent or such Lender at any
time and as often as the occasion therefor may require, whether or not all or
any of the transactions contemplated by this Agreement are consummated: all
fees, costs, expenses and disbursements of any counsel to Agent or such Lender
in connection with the preparation, negotiation, execution or delivery of this
Agreement and any agreements delivered in connection with the transactions
contemplated hereby and expenses which at any time be incurred or sustained by
Agent or such Lender or any participant of such Lender or any of their
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution or delivery
of this Agreement and any agreements prepared, negotiated, executed or delivered
in connection with the transactions contemplated hereby and the Loan Documents.
The foregoing sentence does not in any way limit or negate Borrower’s liability
for all such fees, costs and expenses under the terms and conditions set forth
in the Loan Agreement and other Loan Documents, all of which constitutes
additional Obligations. This provision is in addition to, and is not intended to
restrict, limit, modify or amend any provision relating to fees, costs and
expenses incurred by Agent or any Lender as provided in the Loan Agreement or
any other Loan Document or any obligation of Borrower relating thereto.

7.3 Incorporation by Reference. The terms and provisions of Sections 9.6 (No
Waiver; Remedies Cumulative), 10 (Notices), 12.2 (Expenses; Indemnity; Damage
Waiver), 12.9 (Confidentiality), and 12.7(a) (Amendments) of the Loan Agreement
are incorporated herein by reference, and apply to this Agreement as if fully
set forth herein. This Agreement constitutes a “Loan Document” for all purposes
of the Loan Agreement and the other Loan Documents.

7.4 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable consistent with the intent of this Agreement or to effectuate or
implement the provisions and purposes of this Agreement.

7.5 Binding Effect. This Agreement is binding upon and inures to the benefit of
each of the parties hereto and their respective successors and assigns.

7.6 No Novation. This Agreement is not a novation, nor is it to be construed as
a release or modification of any of the terms, conditions, warranties, waivers,
or rights in the Loan Agreement or any other Loan Document, except as
specifically set forth herein.

7.7 Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement survives the execution and delivery of this Agreement and
the other documents, and no investigation by Agent or any Lender or any closing
affect the representations and warranties or the right of Agent or any Lender to
rely upon them.

7.8 Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable does not impair or invalidate the
remainder of this Agreement.

7.9 Acknowledgment of Legal Counsel. Prior to executing this Agreement, Borrower
consulted with and had the benefit of advice of legal counsel of its own
selection and has relied upon the advice of such counsel, and in no part upon
the representation of Agent or any Lender, or any counsel to Agent or any Lender
concerning the legal effects of this Agreement or any provision hereof.

7.10 Governing Law; Venue; Judicial Reference. Section 11 (Choice of Law, Venue
and Judicial Reference) of the Loan Agreement are incorporated herein by
reference, and apply to this Agreement as if fully set forth herein.

7.11 Jury Trial Waiver. WITHOUT LIMITING ANY OTHER TERM IN THE LOAN AGREEMENT
AND OTHER LOAN DOCUMENTS:

(a) TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

(b) BORROWER, AGENT AND EACH LENDER AGREE, ACKNOWLEDGE AND CONFIRM THAT THIS
WAIVER IS MADE AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT
UNDER THE LOAN AGREEMENT AND OTHER LOAN DOCUMENTS.

7.12 Counterparts. This Agreement may be executed in any number of counterparts,
but all such counterparts together constitute one and the same agreement.

[Remainder of page intentionally left blank; signature pages follow.]

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

BORROWER:

HANSEN MEDICAL, INC.,
a Delaware corporation, as Borrower

      By: /s/ Chris Lowe
 

Name:
Title:
  Chris Lowe
Chief Financial Officer

1



    AGENT:

WHITE OAK GLOBAL ADVISORS, LLC,

a Delaware limited liability company, as Agent



      By: /s/ Barbara J. S. McKee



    Name: Barbara J. S. McKee
Title: Manager

LENDERS:

WHITE OAK GLOBAL ADVISORS, LLC,
a Delaware limited liability company, for itself
and as attorney-in-fact for all other Lenders as of
the Effective Date

By: /s/ Barbara J. S. McKee
Name: Barbara J. S. McKee
Title: Manager


SCHEDULE 1.1(w)

SPECIFIED EVENTS OF DEFAULT

          LOAN DOCUMENT   COVENANT  


       


Loan Agreement,
Sections 6.1(c) and
8.2(b)   Compliance with Laws  
Borrower has failed
to timely file a Form
10-K statement with
the SEC by April 15,
2016.
       
 
Loan Agreement,
Sections 6.2(a)(i)
and 8.2(a)   Annual Financial Statements  
Borrower is unable to
provide audited
financial statements
for the Fiscal Year
ending 12/31/2015
with a report and
opinion from the
independent certified
public accountants
certifying such
financial statements
that is not subject
to any “going
concern” or like
qualification or
exception.
       
 
Loan Agreement,
Sections 6.2(a)(iv)
and 8.2(a)   Forecasts and Budgets  
Borrower has failed
to timely deliver to
Lender financial
projections for 2016.
       
 
Loan Agreement,
Sections 6.10 and
8.2(a)   Minimum Liquidity Covenant  
Borrower expects to
fail to maintain
minimum Liquidity
during the
Forbearance Period.
       
 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

The undersigned, each a guarantor of the indebtedness of Hansen Medical, Inc., a
Delaware corporation (“Borrower”) to White Oak Global Advisors, LLC, a Delaware
limited liability company, as Agent (“Agent”), the Lenders party thereto (each,
“Lender” and collectively, “Lenders”), pursuant to an Amended and Restated
Unconditional Guaranty dated as of August 23, 2013 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Guaranty”), (i) acknowledges receipt of the foregoing Forbearance Agreement;
(ii) consents to the terms and execution thereof; (iii) reaffirms all
obligations to Agent and Lenders pursuant to the terms of the Guaranty;
(iv) acknowledges that Agent and Lenders may amend, restate, extend, renew or
otherwise modify the Loan Agreement and any indebtedness or agreement of
Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty for
all of Borrower’s present and future indebtedness to Lender, and (v) agrees to
be bound by the release and covenants set forth in Sections 2.1, 4.3 and 5.1 of
the foregoing Forbearance Agreement.

HANSEN MEDICAL INTERNATIONAL, INC.,
a Delaware corporation



      By: /s/ Chris Lowe



    Name: Chris Lowe
Title: Chief Financial Officer



      AORTX, INC.,

a Delaware corporation



      By: /s/ Chris Lowe



    Name: Chris Lowe
Title: Chief Financial Officer

2